Case 7:17-cr-00225-NSR Document 198 Filed 08/04/21 Page 1 of 2




                                                 08/04/2021




                                                17
                               Docket in case#---        XX
                                                         CV/CR   225
                                                                ---
                               As: Supp. let. to D's pro se motion to withdraw plea
                               Date: 08 I 04 I 2021
Case 7:17-cr-00225-NSR Document 198 Filed 08/04/21 Page 2 of 2
